UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2249



ROBINSON-PHILLIPS COAL COMPANY,

                                                          Petitioner,

          versus


IRENE ENGLAND, Surviving Spouse of Leonard
England;   DIRECTOR,   OFFICE OF  WORKERS’
COMPENSATION PROGRAMS,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-282-BLA)


Submitted:   March 22, 2006                 Decided:   April 17, 2006


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Allan Smoot, JACKSON & KELLY, PLLC, Charleston, West
Virginia; Ashley Marie Harman, JACKSON & KELLY, PLLC, Morgantown,
West Virginia, for Petitioner. Christian P. Barber, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robinson-Phillips   Coal   Company     seeks   review   of   the

Benefits   Review   Board’s    decision   and     order   affirming     the

administrative law judge’s award of survivor’s black lung benefits

pursuant to 30 U.S.C. §§ 901-945 (2000).        Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.        Accordingly, we affirm

on the reasoning of the Board.     See Robinson-Phillips v. England,

No. 05-282-BLA (BRB Sept. 15, 2005).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -